Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 1 of 13 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

  JANET HOYT​,                                        Case No.

          Plaintiff,                                  INJUNCTIVE RELIEF SOUGHT

  v.

  WALGREEN CO.​,

          Defendant.
                                                  /

       PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                               RELIEF

          Plaintiff Janet Hoyt, through her undersigned counsel, states the following in

  support of her Complaint for Declaratory and Injunctive Relief to remedy discrimination

  by Walgreen Co. based on Plaintiff’s disability in violation of Title III of the Americans

  with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing

  regulation, 28 C.F.R. Part 36:

                                  JURISDICTION AND VENUE

          1.       This Court has jurisdiction over this action pursuant to 42 U.S.C. §

  2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

          2.       Venue is appropriate in this district under 28 U.S.C. § 1391 because the

  acts of discrimination occurred in this district, and the property that is the subject of this

  action is in this district.

                                            PARTIES

          3.       Plaintiff is a resident of Palm Beach County, Florida.



                                                 1
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 2 of 13 PageID 2




          4.     Defendant is a corporation with its registered office located at 1201 Hays

  St, Tallahassee, FL 32301.

          5.     Upon information and belief, Defendant owns or operates “Walgreens”

  whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                 FACTUAL ALLEGATIONS

          6.     Plaintiff incorporates the above paragraphs by reference.

          7.     Plaintiff is an individual with numerous disabilities including extreme

  chronic arthritis in her lower extremities, the loss of use of her legs, rheumatoid arthritis

  in both her arms and legs, a floating knee, a fractured leg, multiple ankle surgeries, and

  both significant scarring and scar tissue build up in her knees due to numerous surgeries.

  These permanent conditions cause sudden onsets of severe pain and require Plaintiff to

  use a mobility device at all times, which substantially limits Plaintiff's major life

  activities.

          8.     At the time of Plaintiff’s initial visit to Walgreens (and prior to instituting

  this action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.

          9.     Plaintiff encountered barriers to access at five Facilities which denied her

  full and equal access and enjoyment of the services, goods, and amenities.

          10.    Plaintiff is a customer of Defendant and would return to each Facility if

  Defendant modifies each Facility and its policies and practices to accommodate

  individuals who have physical disabilities, but she is deterred from returning due to the

  barriers and discriminatory effects of Defendant’s policies and procedures at each

  Facility.




                                                2
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 3 of 13 PageID 3




          11.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to

  advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

  that she can enjoy the same options and privileges to patronize places of public

  accommodation as non-disabled individuals without worrying about accessibility issues.

          12.     Plaintiff returns to every Facility after being notified of remediation of the

  discriminatory conditions to verify compliance with the ADA and regularly monitors the

  status of remediation.

                           COUNT I
      REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

          13.     Plaintiff incorporates the above paragraphs by reference.

          14.     This Court is empowered to issue a declaratory judgment regarding: (1)

  Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

  Defendant’s violation of 42 U.S.C. § 12182; (3) Defendant’s duty to remove architectural

  barriers at each Facility; and (4) Plaintiff’s right to be free from discrimination due to her

  disability. 28 U.S.C. § 2201.

          15.     Plaintiff seeks an order declaring that she was discriminated against on the

  basis of her disability.

                              COUNT II
        REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

          16.     Plaintiff incorporates the above paragraphs by reference.

          17.     Walgreens is a place of public accommodation covered by Title III of the

  ADA because it is operated by a private entity, its operations affect commerce, and it is a

  store. 42 U.S.C. § 12181(7); see also 28 C.F.R. § 36.104.




                                                 3
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 4 of 13 PageID 4




         18.      Defendant is a public accommodation covered by Title III of the ADA

  because it owns, leases (or leases to), or operates a place of public accommodation. See

  42 U.S.C. §§ 12181(7); 28 C.F.R. § 36.104.

         19.      The 2010 Standards for Accessible Design (the “Standards”) set minimum

  requirements for public accommodations to be readily accessible to and usable by

  individuals with disabilities.

         20.      Public accommodations must remove architectural barriers pursuant to the

  Standards unless a safe harbor applies. 28 C.F.R. § 36.304(d)(2).

         21.      Plaintiff personally encountered architectural barriers on July 23, 2020, at

  the Facility located at 5 Third St N, Jacksonville Beach, FL 32250:

               a. Women's restroom:

                      i. Providing a gate or door with a continuous opening pressure of

                         greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                         404.2.9 and 309.4 of the Standards.

                     ii. Not providing operable parts (stall door handle) that are functional

                         or are in the proper reach ranges as required by sections 309,

                         309.1, 309.2, 309.3, 309.4 and 308 of the Standards.

                     iii. Not providing the proper insulation or protection for plumbing or

                         other sharp or abrasive objects under a sink or countertop as

                         required by sections 606 and 606.5 of the Standards.




                                                4
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 5 of 13 PageID 5




                     iv. Not providing proper spacing between a grab bar and toilet cover

                         dispenser in violation of sections 609, 609.1 and 609.3 of the

                         Standards.

                     v. Not providing toilet paper dispensers in the proper position in front

                         of the water closet or at the correct height above the finished floor

                         as required by sections 604, 604.7 and 309.4 of the Standards.

                     vi. Not providing a coat hook within the proper reach ranges for a

                         person with a disability as required by sections 603, 603.4 and 308

                         of the Standards.

                    vii. Not providing a dispenser in an accessible position (back wall or

                         other inaccessible place) as required by sections 606, 606.1, 308

                         and 308.2.2 of the Standards.

                   viii. Not providing paper towel dispenser at the correct height above the

                         finished floor as required by sections 606, 606.1 and 308 of the

                         Standards.

                     ix. Not providing the water closet in the proper position relative to the

                         side wall or partition as required by sections 604 and 604.2 of the

                         Standards.

         22.      Plaintiff personally encountered architectural barriers on July 23, 2020, at

  the Facility located at 6006 Beach Blvd, Jacksonville, FL 32216:

               a. Women's restroom:




                                                5
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 6 of 13 PageID 6




                      i. Providing a gate or door with a continuous opening pressure of

                         greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                         404.2.9 and 309.4 of the Standards.

                     ii. Providing grab bars of improper horizontal length or spacing along

                         the rear wall as required by sections 604, 604.5, 604.5.1 and

                         604.5.2 of the Standards.

                    iii. Providing grab bars of improper horizontal length or spacing along

                         the side wall as required by sections 604, 604.5, 604.5.1 and

                         604.5.2 of the Standards.

                     iv. Not providing toilet paper dispensers in the proper position in front

                         of the water closet or at the correct height above the finished floor

                         as required by sections 604, 604.7 and 309.4 of the Standards.

                     v. Not providing a dispenser in an accessible position (back wall or

                         other inaccessible place) as required by sections 606, 606.1, 308

                         and 308.2.2 of the Standards.

                     vi. Not providing the water closet in the proper position relative to the

                         side wall or partition as required by sections 604 and 604.2 of the

                         Standards.

         23.      Plaintiff personally encountered architectural barriers on August 1, 2020,

  at the Facility located at 10899 Baymeadows Rd, Jacksonville, FL 32256:

               a. Women's restroom:




                                               6
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 7 of 13 PageID 7




                 i. Providing a gate or door with a continuous opening pressure of

                    greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                    404.2.9 and 309.4 of the Standards.

                ii. Not providing operable parts (stall door handle) that are functional

                    or are in the proper reach ranges as required by sections 309,

                    309.1, 309.2, 309.3, 309.4 and 308 of the Standards.

                iii. Not providing the proper insulation or protection for plumbing or

                    other sharp or abrasive objects under a sink or countertop as

                    required by sections 606 and 606.5 of the Standards.

                iv. Not providing proper spacing between a grab bar and toilet cover

                    dispenser in violation of sections 609, 609.1 and 609.3 of the

                    Standards.

                v. Not providing proper spacing between a grab bar and toilet paper

                    dispenser in violation sections 609, 609.1 and 609.3 of the

                    Standards.

                vi. Providing grab bars of improper horizontal length or spacing along

                    the rear wall as required by sections 604, 604.5, 604.5.1 and

                    604.5.2 of the Standards.

               vii. Not providing toilet paper dispensers in the proper position in front

                    of the water closet or at the correct height above the finished floor

                    as required by sections 604, 604.7 and 309.4 of the Standards.




                                          7
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 8 of 13 PageID 8




                   viii. Not providing a coat hook that was previously positioned properly

                         but is no longer in place as required by sections 603, 603.4 and 308

                         of the Standards.

                     ix. Not providing a dispenser in an accessible position (back wall or

                         other inaccessible place) as required by sections 606, 606.1, 308

                         and 308.2.2 of the Standards.

                     x. Not providing the water closet in the proper position relative to the

                         side wall or partition as required by sections 604 and 604.2 of the

                         Standards.

         24.      Plaintiff personally encountered architectural barriers on July 25, 2020, at

  the Facility located at 11430 Beach Blvd, Jacksonville, FL 32246:

               a. Women's restroom:

                      i. Providing a gate or door with a continuous opening pressure of

                         greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                         404.2.9 and 309.4 of the Standards.

                     ii. Providing a swinging door or gate without proper maneuvering

                         clearances required by sections 404, 404.1, 404.2, 404.2.3, 404.2.4

                         and 404.2.4.1 of the Standards.

                     iii. Not providing operable parts (stall door handle) that are functional

                         or are in the proper reach ranges as required by sections 309,

                         309.1, 309.2, 309.3, 309.4 and 308 of the Standards.




                                                8
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 9 of 13 PageID 9




                iv. Not providing toilet paper dispensers in the proper position in front

                    of the water closet or at the correct height above the finished floor

                    as required by sections 604, 604.7 and 309.4 of the Standards.

                 v. Not providing a coat hook within the proper reach ranges for a

                    person with a disability as required by sections 603, 603.4 and 308

                    of the Standards.

                vi. Providing grab bars of improper horizontal length or spacing along

                    the side wall as required by sections 604, 604.5, 604.5.1 and

                    604.5.2 of the Standards.

               vii. Providing grab bars of improper horizontal length or spacing along

                    the rear wall as required by sections 604, 604.5, 604.5.1 and

                    604.5.2 of the Standards.

               viii. Not providing proper spacing between a grab bar and toilet paper

                    dispenser in violation sections 609, 609.1 and 609.3 of the

                    Standards.

                ix. Not providing a dispenser in an accessible position (back wall or

                    other inaccessible place) as required by sections 606, 606.1, 308

                    and 308.2.2 of the Standards.

          b. Main Restroom Door:

                 i. Providing a gate or door with a continuous opening pressure of

                    greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                    404.2.9 and 309.4 of the Standards.




                                          9
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 10 of 13 PageID 10




                      ii. Providing a swinging door or gate without proper maneuvering

                          clearances required by sections 404, 404.1, 404.2, 404.2.3, 404.2.4

                          and 404.2.4.1 of the Standards.

          25.      Plaintiff personally encountered architectural barriers on July 27, 2020, at

   the Facility located at 14405 Beach Blvd, Jacksonville, FL 32250:

                a. Women's restroom:

                       i. Providing a gate or door with a continuous opening pressure of

                          greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                          404.2.9 and 309.4 of the Standards.

                      ii. Providing a swinging door or gate without proper maneuvering

                          clearances required by sections 404, 404.1, 404.2, 404.2.3, 404.2.4

                          and 404.2.4.1 of the Standards.

                      iii. Not providing operable parts (stall door handle) that are functional

                          or are in the proper reach ranges as required by sections 309,

                          309.1, 309.2, 309.3, 309.4 and 308 of the Standards.

                      iv. Not providing the proper insulation or protection for plumbing or

                          other sharp or abrasive objects under a sink or countertop as

                          required by sections 606 and 606.5 of the Standards.

                      v. Providing grab bars of improper horizontal length or spacing along

                          the rear wall as required by sections 604, 604.5, 604.5.1 and

                          604.5.2 of the Standards.




                                                10
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 11 of 13 PageID 11




                       vi. Not providing toilet paper dispensers in the proper position in front

                           of the water closet or at the correct height above the finished floor

                           as required by sections 604, 604.7 and 309.4 of the Standards.

                      vii. Not providing a coat hook within the proper reach ranges for a

                           person with a disability as required by sections 603, 603.4 and 308

                           of the Standards.

                     viii. Not providing a mirror above lavatories or countertops at the

                           proper height above the finished floor as required by sections 603

                           and 603.3 of the Standards.

                       ix. Not providing a dispenser in an accessible position (back wall or

                           other inaccessible place) as required by sections 606, 606.1, 308

                           and 308.2.2 of the Standards.

                       x. Not providing the water closet in the proper position relative to the

                           side wall or partition as required by sections 604 and 604.2 of the

                           Standards.

           26.      These barriers cause Plaintiff difficulty in safely using each element of

   each Facility, requiring extra care due to concerns for safety and a fear of aggravating her

   injuries.

           27.      Defendant has failed to remove some or all of the barriers and violations at

   each Facility.

           28.      Defendant’s failure to remove these architectural barriers denies Plaintiff

   full and equal access to each Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).




                                                 11
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 12 of 13 PageID 12




           29.     Defendant’s failure to modify its policies, practices, or procedures to train

   its staff to identify architectural barriers and reasonably modify its services creates an

   environment where individuals with disabilities are not provided goods and services in

   the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

           30.     Defendant has discriminated and continues to discriminate against

   Plaintiff (and others who are similarly situated) by denying access to full and equal

   enjoyment of goods, services, facilities, privileges, advantages, or accommodations

   located at each Facility due to the barriers and other violations listed in this Complaint.

           31.     It would be readily achievable for Defendant to remove all of the barriers

   at each Facility.

           32.     Failing to remove barriers to access where it is readily achievable is

   discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

   12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                                     RELIEF REQUESTED

   WHEREFORE, Plaintiff respectfully requests that this Court:

           A.      declare that each Facility identified in this Complaint is in violation of the

   ADA;

           B.      enter an Order requiring Defendant make each Facility accessible to and

   usable by individuals with disabilities to the full extent required by Title III of the ADA;

           C.      enter an Order directing Defendant to evaluate and neutralize its policies,

   practices, and procedures towards persons with disabilities;




                                                 12
Case 3:21-cv-00089-MMH-JRK Document 1 Filed 01/25/21 Page 13 of 13 PageID 13




          D.      award Plaintiff attorney fees, costs (including, but not limited to court

   costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205;

   and

          E.      grant any other such relief as the Court deems just and proper.


                                                         Respectfully Submitted,


   THE ONYX GROUP                                                LETT LAW FIRM
   Attorney for the Plaintiff                                    Attorney for the Plaintiff
   47 Krome Ave                                                  6303 Blue Lagoon Drive
   Homestead, Florida 33030                                      Suite 400
   Phone: (786)504-5760                                          Miami, Florida 33126
   Fax: (305)602-5988                                            Phone: (305)-912-5388
   Email: jarias@theonyx.group                                   Email: alett@lettlawfirm.com
   /s/ Jonathan Arias                                            /s/ Ariel Lett
   Florida Bar No. 126137                                        Ariel Lett, Esq.
                                                                 Florida Bar No. 115513

   Dated: January 25, 2021




                                                13
